369 Pa. 153 (1952)
Commonwealth
v.
Ransom, Appellant.
Supreme Court of Pennsylvania.
Argued November 13, 1951.
January 7, 1952.
Before DREW, C.J., STERN, STEARNE, BELL, LADNER and CHIDSEY, JJ.
*154 Leroy K. Donaldson, with him Joseph Solomon, for appellant.
John S. Powers, Assistant District Attorney, with him Sherman K. Levine, District Attorney, for appellee.
OPINION BY MR. JUSTICE BELL, January 7, 1952:
The defendant was found guilty of rape and robbery, and from sentence and judgment thereon he appealed to the Superior Court of Pennsylvania and thence to this Court.
This appeal revolves around the troublesome subject of the admissibility of evidence of allegedly similar and related crimes, viz., evidence of attempted rape and robbery, several hours, and of rape forty-eight hours prior to the commission of this crime.
The case was fairly and ably tried by Judge JOHN J. LAMOREE, and we find no merit in any of the defendant's contentions nor any reversible error. The judgment is affirmed on the able opinion of President Judge RHODES which is reported in 169 Pa. Super. 306, 82 A.2d 547.
Judgment affirmed.